PER CURIAM.
Motion for resettlement of case. After argument and decision of an appeal it is too late for the defeated party to apply for a resettlement of the case in order to obtain a different statement of facts upon the record by the insertion of questions and answers which he deemed immaterial in making up his case, and which for the first time appear material to him after an adverse decision. It might be different if the proposed amendment were in support of a judgment, and where matter was improperly inserted or omitted by the other party to the controversy.
Motion denied, with $10 costs.